The defendants are a corporation located in the state. The statute required the writ to be served by an attested copy. Gen. St., c. 204, ss. 12, 14. A service made by summons is insufficient. Bell v. Somerby,8 N.H. 64; Foster v. Hadduck, 6 N.H. 217; Hayward v. Hartshorn, 3 N.H. 198.
The writ should have been duly served on the defendants twenty-eight days before the court to which it was returnable. Gen. St., c. 204, s. 1. *Page 28 
The defendants could not be legally notified to answer to the action, as ruled at the trial term. Jones v. Smith, 3 N.H. 108; Kendrick v. Kimball,33 N.H. 484; Nelson v. Swett, 4 N.H. 256; Arnold v. Tourtellot, 13 Pick. 172.
Action dismissed.
STANLEY, J., did not sit.